




Exhibit 10.20




AMENDMENT TO THE GENERAL DYNAMICS CORPORATION
SUPPLEMENTAL RETIREMENT PLAN




Pursuant to the provisions of Section 6.01 of the General Dynamics Corporation
Supplemental Retirement Plan (the “Plan”), the Plan shall be amended as follows:


1.
Effective January 5, 2015, Section 5.03 of the Plan shall be amended by adding a
new second paragraph as follows:



“The preceding paragraph shall not apply to any domestic relations order as
defined in Code Section 414(p)(1)(B). If a domestic relations order is submitted
to the Corporation that is intended to divide a Participant’s benefit between
the Participant and an alternate payee, such order shall be applied by the
Corporation if it clearly specifies the manner for determining the alternate
payee’s share of the Participant’s benefit and it does not require the
Corporation to provide to the alternate payee a benefit that is not otherwise
provided or available under the Plan. The Corporation may make payments to an
alternate payee on the earliest date specified in the domestic relations order
without regard to whether such payment is made prior to the earliest date that
the Participant could receive payments, provided payment commencement is in
accordance with the Plan. The Corporation may adopt rules, policies and
procedures regarding the administration of domestic relations orders similar to
those rules, policies and procedures used for applicable Defined Benefit Plans.”


